UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2011 Or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number: 0-10436 L. B. Foster Company (Exact name of Registrant as specified in its charter) Pennsylvania 25-1324733 (State of Incorporation) (I. R. S. Employer Identification No.) 415 Holiday Drive, Pittsburgh, Pennsylvania (Address of principal executive offices) (Zip Code) (412) 928-3417 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* Yes [ ] No [ ] * The registrant has not yet been phased into the interactive data requirements. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 11, 2011 Common Stock, Par Value $.01 10,301,030 Shares L.B. FOSTER COMPANY AND SUBSIDIARIES INDEX PART I. Financial Information Page Item 1. Financial Statements: Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 35 Item 4. Controls and Procedures 35 PART II. Other Information Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 5. Other Information 35 Item 6. Exhibits 36 Signature 40 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) March 31, December 31, ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ $ Accounts and notes receivable: Trade Other Inventories Current deferred tax assets Prepaid income taxes Other current assets Total Current Assets Property, Plant & Equipment - At Cost Less Accumulated Depreciation ) ) Other Assets: Goodwill Other intangibles - net Investments Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt $ $ Accounts payable - trade Deferred revenue Accrued payroll and employee benefits Other accrued liabilities Total Current Liabilities Long-Term Debt Deferred Tax Liabilities Other Long-Term Liabilities STOCKHOLDERS' EQUITY: Common stock, issued 10,301,030 shares at 3/31/2011 and 10,277,138 shares at 12/31/2010 Paid-in capital Retained earnings Treasury stock - at cost, Common Stock, 790,357 shares at 3/31/2011 and 814,249 shares at 12/31/2010 ) ) Accumulated other comprehensive loss ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Condensed Consolidated Financial Statements. 3 L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Amounts) Three Months Ended March 31, (Unaudited) Net Sales $ $ Cost of Goods Sold Gross Profit Selling and Administrative Expenses Amortization Expense 3 Interest Expense Interest Income ) ) Equity in (Income)/Losses of Nonconsolidated Investment ) Other Expense/(Income) 87 ) Income Before Income Taxes Income Tax Expense Net Income $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ See Notes to Condensed Consolidated Financial Statements. 4 L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) Three Months Ended March 31, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash (used) provided by operating activities: Deferred income taxes ) 7 Depreciation and amortization Equity in (gains)/losses of nonconsolidated investment ) Loss on sale of property, plant and equipment 30 1 Deferred gain amortization on sale-leaseback ) ) Stock-based compensation Excess tax benefit from share-based compensation ) ) Unrealized loss on derivative mark-to-market - 11 Change in operating assets and liabilities: Accounts receivable Inventories ) ) Other current assets ) Prepaid income tax ) Other noncurrent assets 3 51 Accounts payable - trade ) Deferred revenue ) ) Accrued payroll and employee benefits ) ) Other current liabilities ) Other liabilities ) 16 Net Cash (Used) Provided by Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures on property, plant and equipment ) ) Acquisitions ) ) Capital contributions to equity method investment - ) Net Cash Used by Investing Activities ) ) 5 L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) Three Months Ended March 31, (Unaudited) CASH FLOWS FROM FINANCING ACTIVITIES: Repayments of long-term debt, term loan - ) Repayments of other long-term debt ) ) Proceeds from exercise of stock options and stock awards 33 80 Excess tax benefit from share-based compensation Net Cash Used by Financing Activities ) ) Effect of exchange rate changes on cash and cash equivalents - Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Flow Information: Interest Paid $ $ Income Taxes Paid $ $ See Notes to Condensed Consolidated Financial Statements. 6 L. B. FOSTER COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all estimates and adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.However, actual results could differ from those estimates.The results of operations for interim periods are not necessarily indicative of the results that may be expected for the year ended December 31, 2011.Amounts included in the balance sheet as of December 31, 2010 were derived from our audited balance sheet.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2010. 2. NEW ACCOUNTING PRINCIPLES In January 2010, the FASB issued Accounting Standards Update No. 2010-06, “Improving Disclosures about Fair Value Measurements.”This Update provides amendments to FASB ASC 820, “Fair Value Measurements,” that requires entities to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers.In addition, the Update requires entities to present separately information about purchases, sales, issuances and settlements in the reconciliation for fair value measurements using significant unobservable inputs (Level 3).The disclosures related to Level 1 and Level 2 fair value measurements are effective for the Company beginning in 2010 and the disclosures related to Level 3 fair value measurements are effective for the Company in 2011.The Update requires only new disclosures and had no impact on the Company’s financial statements. 3. BUSINESS SEGMENTS The Company is organized and evaluated by product group, which is the basis for identifying reportable segments. The Company is engaged in the manufacture, fabrication and distribution of rail, construction and tubular products and services. The following table illustrates revenues and profits of the Company by segment: Three Months Ended March 31, 2011 March 31, 2010 Net Segment Net Segment Sales Profit Sales Profit/(Loss) In thousands Rail products $ Construction products Tubular products ) Total $ Segment profits, as shown above, include internal cost of capital charges for assets used in the segment at a rate of, generally, 1% per month. There has been no change in the measurement of segment profit from December 31, 2010. 7 The following table provides a reconciliation of reportable segment net profit to the Company’s consolidated total: Three Months Ended March 31, In thousands Income for reportable segments $ $ Cost of capital for reportable segments Interest expense ) ) Interest income 56 74 Other (expense)/income ) LIFO (expense)/credit ) Equity in income/(losses) of nonconsolidated investment 87 ) Amortization expense ) (3 ) Corporate expense and other unallocated charges ) ) Income before income taxes $ $ 4. ACQUISITIONS Portec Rail Products, Inc. On December 15, 2010, Portec Rail became a wholly-owned subsidiary of the Company pursuant to the terms of the Agreement and Plan of Merger, through the merger of Purchaser with and into Portec Rail, with Portec Rail surviving as a wholly owned subsidiary of the Company. The merger was consummated pursuant to Section31D-11-1105 of the West Virginia Business Corporation Act without a vote or meeting of Portec Rail’s stockholders. All outstanding shares of common stock of Portec Rail were canceled and converted into the right to receive consideration equal to $11.80 per Share, net to the holder in cash, without interest thereon.The total consideration paid in cash by the Company for the Shares was approximately $113,322,000, including a final payment of $8,952,000 made in January 2011. The Company recorded its acquisition of Portec Rail in accordance with ASC 805, “Business Combinations.”In connection with the guidance in ASC 805-10-25, the Company remeasured its previously held equity interest in Portec Rail at the acquisition date fair value, $2,158,000, and recognized a gain of $1,364,000 on December 15, 2010. The Company used quoted market prices to determine the fair value of its available-for-sale securities.These instruments consisted of exchange-traded equity securities and were classified in Level 1 of the fair value hierarchy. The Company is in the process of completing its fair market appraisals, including the valuation of property, plant & equipment and certain identified intangible assets.Accordingly, the preliminary purchase price allocation is subject to change. 8 The following table presents the preliminary allocation of the aggregate purchase price based on estimated fair values: In thousands Cash and cash equivalents $ Accounts receivable Inventories Assets held for sale – insulated joint business Other current assets Property, plant & equipment Identified intangible assets Other assets Total identifiable assets acquired Debt obligations ) Accounts payable – trade ) Deferred revenue ) Accrued payroll and employee benefits ) Other accrued liabilities ) Other long-term liabilities ) Deferred tax liabilities ) Net identifiable assets acquired Goodwill Net assets acquired $ Due to the timing of the closing, the above purchase price allocation is based on a preliminary valuation.The measurement period for purchase price allocations ends as soon as information on the facts and circumstances becomes available.If new information is obtained about facts and circumstances that existed as of the acquisition date that, if known, would have affected the measurement recognized for assets assumed or liabilities assumed, the Company will adjust the amounts recognized as of the acquisition date. The $43,670,000 of acquired identified intangible assets will be amortized over their respective, expected useful lives. Of the amount preliminarily allocated to identifiable intangible assets, $6,280,000 was assigned to trademarks (8-20 year useful lives), $18,880,000 was assigned to acquired technology (8-25 year useful lives), $18,160,000 was assigned to customer relationships (25-year useful life), and $350,000 was assigned to supplier relationships (5-year useful life).The fair value of the acquired identifiable intangible assets is preliminary pending completion of the final valuations for these assets. The Company repaid all of the outstanding debt of Portec Rail in December 2010. The acquisition of Portec Rail will help the Company become a strategic provider of products and services below the wheel for the ClassI, transit, shortline and regional railroads and contractors in North America, as well as to governmental agencies and rail contractors globally.It will broaden the Company’s offerings by adding Portec Rail’s friction management and wayside detection products and services.This acquisition will also assist the Company’s international expansion as Portec Rail currently has a strong presence in Canada and the United Kingdom, and has continued to improve its presence in Europe, Brazil, Southeast Asia, China and Australia. The amount allocated to goodwill reflects the premium paid for the right to control Portec Rail.More information regarding goodwill can be found in Note 5, “Goodwill and Other Intangible Assets.” 9 The unaudited pro forma results for the period presented below are prepared as if the transaction occurred as of January 1, 2009.Pro forma adjustments exclude operating results of the divested rail joint business, and include depreciation and amortization and other adjustments in connection with the acquisition. For the Period Ended March 31, 2010 In thousands, except per share data Total net sales $ Earnings before income taxes $ Net income $ Basic earnings per share $ Dilutive earnings per share $ Acquisition costs were approximately $471,000 for the three month period ended March31, 2010, and were classified as “Selling and administrative expenses.” 5.GOODWILL AND OTHER INTANGIBLE ASSETS The carrying amount of goodwill for the periods ended March 31, 2011 and December 31, 2010 was $44,369,000. As part of our procedures to determine fair values of all acquired assets, we preliminarily determined the fair value of technology, intellectual property, goodwill and other intangible assets. The components of the Company’s intangible assets are as follows: March 31, 2011 Weighted Average Gross Net Amortization Period Carrying Accumulated Carrying In Years Value Amortization Amount In thousands Non-compete agreements 5 $ $ ) $
